Case 9:20-cv-00221-RC-ZJH Document 6 Filed 12/10/20 Page 1 of 1 PageID #: 15


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

James Samuel Kuykendall                         §
                                                §
V.                                              §             NO. 9:20-CV-221
                                                §
Commissioner of Social                          §
Security Administration                         §

        ORDER ACCEPTING REPORT AND RECOMMENDATION DENYING
               PLAINTIFF’S MOTION FOR IN FORMA PAUPERIS

       This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

review and recommendation. On November 10, 2020, Judge Hawthorn entered a report (Doc. No.

5) recommending the court deny pro se Plaintiff James Kuykendall’s “Motion to Proceed In Forma

Pauperis.” (Doc. No. 2.) The court has not received an objection to the Report from the Plaintiff,

and the time for doing so has passed.

       It is, therefore, ORDERED that Judge Hawthorn’s Report and Recommendation (Doc. No.

5) is ACCEPTED, and the Plaintiff’s “Motion to Proceed In Forma Pauperis” (Doc. No. 2) is

DENIED. It is further ORDERED that the Plaintiff must pay the $402 filing fee within fifteen (15)

days of the receipt of this order or the case will be dismissed.

                  So ORDERED and SIGNED, Dec 10, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge
